UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1912



GLENN A. FROEMAN,

                                               Plaintiff - Appellant,

          versus


STATE OF MARYLAND; PARRIS N. GLENDENING,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-98-
68-L)


Submitted:   August 13, 1998              Decided:   September 1, 1998


Before WIDENER and WILKINS, Circuit Judges, and HALL, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Glenn A. Froeman, Appellant Pro Se.      John Joseph Curran, Jr.,
Attorney General, Baltimore, Maryland; Sheila Edwards Lundy, OFFICE
OF THE ATTORNEY GENERAL, Glen Burnie, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s orders dismissing his

civil action and denying his motion for a new trial. We have

reviewed the record and the district court’s orders and find no

reversible error. Accordingly, we affirm on the reasoning of the

district court. Froeman v. Maryland, No. CA-98-68-L (D. Md. June 1

& 15, 1998). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2